Citation Nr: 1822159	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-39 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right elbow disability. 

3.  Entitlement to service connection for left elbow disability.

4.  Entitlement to service connection for lumbar spine disability.

5.  Entitlement to service connection for cervical spine disability. 

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

7.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to February 1988 and had a period of active duty training from March 1992 to July 1992.  He additionally had unverified Air National Guard (ANG) and Air Force Reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a hearing before the undersigned in May 2017.  A hearing transcript is of record.

The issues of entitlement to service connection for bilateral hearing loss and for disabilities of the bilateral elbows are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current degenerative disease of the lumbar spine is at least as likely as not etiologically related to active service.

2.  The Veteran's current cervical spine degenerative disc disease is at least as likely as not etiologically related to active service.

3.  The Veteran's current peripheral neuropathy of the bilateral upper extremities is at least as likely as not etiologically related to active service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 3.304 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for cervical spine disability have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 3.304.

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 3.304.

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The evidence of record confirms that the Veteran has current lumbar and cervical spine disabilities and that he has current peripheral neuropathy of the bilateral upper extremities.  A December 2012 VA examination report diagnosed the Veteran with mild osteopenia of the lumbar spine, degenerative disc disease at C2-3 endplates with mild hypertrophy of the facets, and mild, incomplete paralysis of the bilateral ulnar nerves.  Additionally, in a May 2017 letter in support of the Veteran's claim, Senior Aviation Medical Examiner, J. L., M.D., stated that the Veteran had marked degenerative changes of the cervical and lumbar spine segments, and cubital tunnel syndrome of the bilateral upper extremities.  Left ulnar nerve mononeuropathy and right median mononeuropathy were also diagnosed via an April 2015 nerve conduction study.   The Veteran has thus met the current disability requirement with respect to these claims.

While the Veteran's service treatment records (STRs) do not confirm that he was diagnosed with or treated for lumbar spine, cervical spine or peripheral nerve disability during service, he has attributed his claimed disabilities to his many years of service as a fighter pilot and as pilot trainer.  He testified during his May 2017 Board hearing that as an F-15 and F-16 pilot, he was subjected to substantial G-forces on a frequent basis when flying in fighter jets, which caused difficulty turning his neck.  He credibly testified that he began noticing back and neck pain in the mid-1980s, during his period of active duty.  His Forms DD214 confirm that he served in a military occupational specialty as an F-15 fighter pilot for nearly four year, and that he serve as a pilot flight training instructor for nearly five years.  

In support of his claim, the Veteran has submitted a report compiled by the Naval Health Research Center, pertaining to diagnosed back disorders of United States Navy pilots and aircrew.  The report noted the impact of multiple flying conditions and the subsequent development of back disabilities.  

Additionally, in his May 2017 letter, Dr. L. noted that he had been an aviation medical examiner for the previous nine years, and that he was intimately familiar with military aviation.  He maintained that it was his opinion that the Veteran's cervical and lumbar spine degenerative changes were a direct result of his time flying fighter jets during his Air Force service ANG service.  He additionally indicated that it was his opinion that the Veteran's cubital tunnel syndrome was the result of his military service.  The Board finds Dr. L.'s opinions to be fully informed, well-reasoned, and fully articulated, and therefore, highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Based on the Veteran's lay reports and the medical evidence of record, to specifically include Dr. L.'s favorable medical opinions, the Board finds that the elements for service connection for lumbar and cervical spine disabilities, and for peripheral neuropathy of the bilateral upper extremities have all been met.  See Holton, 557 F.3d at 1366.  Therefore, with any reasonable doubt resolved in the Veteran's favor, service connection for lumbar spine, cervical spine, and bilateral peripheral nerve disabilities is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.






ORDER

Entitlement to service connection for lumbar spine disability is granted.

Entitlement to service connection for cervical spine disability is granted.

Entitlement to service connection for peripheral neuropathy of the right upper extremity is granted.

Entitlement to service connection for peripheral neuropathy of the left upper extremity is granted.


REMAND

The record contains ambiguous evidence with respect to whether the Veteran has current bilateral elbow disabilities, other than peripheral neuropathy.  The December 2012 VA examination indicated that he did not have a currently diagnosed disability of the elbows or forearms.  In contrast, a May 2015 private treatment report noted an impression of mild medial epicondylitis of the left elbow.  Moreover, in an October 2016 statement, the Veteran representative disputed the findings of the December 2012 VA examination, and indicated that proper imaging studies would identify current elbow disabilities.  Based on this record, remand is warranted to afford the Veteran a contemporary VA examination to identify any and all current elbow disabilities, and to obtain an opinion as to the nature and etiology of current elbow disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While a December 2012 VA audiological examination report indicated that the Veteran's hearing loss did not reach a level to be considered a disability for VA compensation purposes, see 38 C.F.R. § 3.385 (2017), the Veteran testified during his May 2017 Board hearing that he believed he now had more severe hearing loss.  He additionally presented credible evidence of exposure to hazardous noise during his active service, and he attributed his hearing loss to this noise exposure.  

The Board concedes the Veteran's hazardous military noise exposure.  Accordingly, remand is also warranted in order to afford the Veteran a contemporary VA audiological examination to identify any current hearing loss disability, and to obtain opinions as to the nature and etiology of any such disability.  See id.

To the extent that the Veteran has indicated that his hearing loss may have developed as a result of his hours of flying during Air Force Reserve and ANG service, on remand, the AOJ should obtain evidence confirming the precise dates of the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

Accordingly, these issues are REMANDED for the following action:

1. Request verification of all the Veteran's periods of ACDUTRA and INACDUTRA during his Air Force Reserve and ANG service from the National Personnel Records Center (NPRC), the Defense Finance and Accounting Service (DFAS), or any other relevant source of such records.

2.  Schedule the Veteran for a VA orthopedic examination of his bilateral elbows.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests, to include any appropriate imaging studies, should be conducted.

The examiner should diagnose and describe all elbow disabilities, other than peripheral neuropathy, found to been present, to include medial epicondylitis.  

The examiner should provide opinion an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current elbow disability, to include medial epicondylitis, had its onset during active service or is related to any in-service disease, event, or injury, to specifically include the Veteran's many hours of flying fighter jets and other aircraft during service.  

The examiner must provide reasons for all opinions and conclusions reached, and must address the Veteran's competent and credible lay contentions, to specifically include his reports of experiencing elbow problems in the mid-to-late-1980s, and of the effects on his elbows of flying for many hours while being subjected to substantial G-forces.

3.  Schedule the Veteran for a new VA audiological examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner should determine whether the Veteran has current hearing loss in either ear.

For any present hearing loss, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss had its clinical onset during active service, to include any period of ACDUTRA or INACDUTRA, or is related to the Veteran's conceded hazardous military noise exposure during his many hours of service as a pilot during active service, to include any period of ACDUTRA or INACDUTRA.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  The examiner should also consider any delayed onset theory of causation of hearing loss.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


